
	
		II
		110th CONGRESS
		2d Session
		S. 2877
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve and enhance research and programs on cancer
		  survivorship, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric, Adolescent, and Young Adult
			 Cancer Survivorship Research and Quality of Life Act of
			 2008.
		2.FindingsThe Congress finds as follows:
			(1)There are more
			 than 10,000,000 cancer survivors (those living with, through, and beyond
			 cancer) in the United States.
			(2)Three out of every
			 four American families will have at least one family member diagnosed with
			 cancer.
			(3)The size of the
			 population of survivors of childhood cancers has grown dramatically, to 270,000
			 individuals of all ages as of 1997.
			(4)In 1960, only 4
			 percent of children with cancer survived more than 5 years, but treatment
			 advances have changed the outlook for many children diagnosed with
			 cancer.
			(5)According to the Intercultural Cancer
			 Council, because of disparities in health care delivery throughout the cancer
			 care continuum—from prevention, screening, and diagnosis through cancer
			 treatment, follow-up, and end-of-life care—minority, poor, and other medically
			 underserved communities are more likely to be diagnosed with late stage
			 disease, experience poorer treatment outcomes, have shorter survival time with
			 less quality of life, and experience a substantially greater likelihood of
			 cancer death.
			(6)The Institute of Medicine, in its report
			 entitled From Cancer Patient to Cancer Survivor: Lost in
			 Transition, states that there are disparities in cancer survivorship.
			 For instance, African-Americans are underrepresented in the cancer survivor
			 population—they made up approximately 13 percent of the United States
			 population in 2000, but only 8 percent of the survivor population.
			(7)The 5-year survival
			 rate for children with cancer improved from 56 percent for those diagnosed
			 between 1974 and 1976 to 79 percent for those diagnosed between 1995 and
			 2000.
			(8)One in 640 adults
			 from age 20 to 39 has a history of cancer.
			(9)As many as
			 two-thirds of childhood cancer survivors are likely to experience at least one
			 late effect of treatment, with as many as one-fourth experiencing a late effect
			 that is serious or life-threatening. The most common late effects of childhood
			 cancer are neurocognitive and psychological, cardiopulmonary, endocrine and
			 musculoskeletal, and second malignancies.
			(10)Some late effects
			 are identified early in follow-up and are easily resolved, while others may
			 become chronic problems in adulthood and may have serious consequences.
			(11)The late effects
			 of treatment may change as treatments evolve, which means that the monitoring
			 and treatment of late effects may need to be modified on a routine
			 basis.
			(12)The Institute of
			 Medicine, in its reports on cancer survivorship entitled Childhood
			 Cancer Survivorship: Improving Care and Quality of Life and From
			 Cancer Patient to Cancer Survivor: Lost in Transition, has offered a
			 number of recommendations for improving monitoring and follow-up care for
			 cancer survivors and enhancing the cancer survivorship research agenda.
			(13)The Institute of
			 Medicine has also noted the significant health insurance problems that may be
			 experienced by survivors of childhood cancer as well as adult cancer survivors
			 and has recommended that policy makers take action to ensure access to care,
			 including appropriate follow-up care, by all cancer survivors.
			(14)The annual cost
			 of cancer in the United States is more than $190,000,000,000 in direct and
			 indirect costs.
			3.CDC Cancer
			 Control ProgramsPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended
			 by inserting after section 317S the following:
			
				317T.Cancer Control
				Programs
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall expand and intensify the cancer
				control programs of the Centers, including programs for conducting surveillance
				activities or supporting State comprehensive cancer control plans.
					(b)Certain
				activitiesIn carrying out subsection (a), the Secretary
				shall—
						(1)in collaboration with the Director of the
				National Cancer Institute, provide guidance to States on projects and
				interventions that may be incorporated into State comprehensive cancer control
				programs to improve the long-term health status of childhood cancer survivors,
				including childhood cancer survivors in minority and other medically
				underserved populations;
						(2)encourage States
				to incorporate strategies for improving systems of care for childhood cancer
				survivors and their families into State comprehensive cancer plans; and
						(3)collaborate with
				the Director of the National Cancer Institute to improve existing surveillance
				systems or develop appropriate new systems for tracking cancer survivors and
				assessing their health status and risk for other chronic and disabling
				conditions.
						(c)Childhood cancer
				survivorship
						(1)Focus on
				childhood cancer survivorshipIn conducting or supporting
				national, State, and local comprehensive cancer control programs through the
				Centers for Disease Control and Prevention, the Secretary shall enhance such
				programs—
							(A)to include a focus
				on childhood cancer survivorship, including survivorship in minority and other
				medically underserved populations; and
							(B)to include
				childhood cancer survivorship initiatives for improving—
								(i)the monitoring of
				survivors of all forms of cancer; and
								(ii)follow-up
				treatment for survivors.
								(2)Reliance on
				guidelinesIn carrying out this subsection, the Secretary shall
				rely, where appropriate, on existing guidelines for care of childhood cancer
				survivors.
						.
		4.NIH cancer
			 survivorship programs
			(a)Technical
			 amendment
				(1)In
			 generalSection 3 of the Hematological Cancer Research Investment
			 and Education Act of 2002 (Public Law 107–172; 116 Stat. 541) is amended by
			 striking section 419C and inserting section
			 417C.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in section 3 of the Hematological Cancer Research Investment and
			 Education Act of 2002 (Public Law 107–172; 116 Stat. 541).
				(b)Cancer
			 survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.), as amended by subsection
			 (a), is amended by adding at the end the following:
				
					417E.Expansion of
				cancer survivorship activities
						(a)Expansion of
				activitiesThe Director of the Institute shall coordinate the
				activities of the National Institutes of Health with respect to cancer
				survivorship, including childhood cancer survivorship.
						(b)Priority
				areasIn carrying out subsection (a), the Director of the
				Institute shall give priority to the following:
							(1)Comprehensive
				assessment of the prevalence and etiology of late effects of cancer and its
				treatment, including physical, neurocognitive, and psychosocial late effects.
				Such assessment shall include—
								(A)development of a
				system for patient tracking and analysis;
								(B)establishment of a
				system of tissue collection, banking, and analysis for childhood cancers, using
				guidelines from the Office of Biorepositories and Biospecimen Research;
				and
								(C)coordination of,
				and resources for, assessment and data collection.
								(2)Identification of
				risk and protective factors related to the development of late effects of
				cancer.
							(3)Identification of
				predictors of neurocognitive and psychosocial outcomes, including quality of
				life, in cancer survivors and identification of qualify of life and other
				outcomes in family members.
							(4)Development and
				implementation of intervention studies for patients and families, including
				studies focusing on—
								(A)preventive
				interventions during treatment;
								(B)interventions to
				lessen the impact of late effects;
								(C)rehabilitative or
				remediative interventions;
								(D)interventions to
				promote health behaviors in long-term survivors; and
								(E)interventions to
				improve health care utilization and access to linguistically and culturally
				competent long-term follow-up care for childhood cancer survivors in minority
				and other medically underserved populations.
								(c)Grants for
				research on causes of health disparities in childhood cancer
				survivorship
							(1)GrantsThe
				Director of NIH, acting through the Director of the Institute, shall make
				grants to entities to conduct research relating to—
								(A)pediatric cancer
				survivors within minority populations; and
								(B)health disparities
				in cancer survivorship outcomes within minority or other medically underserved
				populations.
								(2)Balanced
				approachIn making grants for research under paragraph (1)(A) on
				pediatric cancer survivors within minority populations, the Director of NIH
				shall ensure that such research addresses both the physical and the
				psychological needs of such survivors.
							(3)Health
				disparitiesIn making grants for research under paragraph (1)(B)
				on health disparities in cancer survivorship outcomes within minority
				populations, the Director of NIH shall ensure that such research examines each
				of the following:
								(A)Key adverse events
				after childhood cancer.
								(B)Assessment of
				health and quality of life in childhood cancer survivors.
								(C)Barriers to
				follow-up care to childhood cancer survivors.
								(d)Research To
				evaluate follow-up care for childhood cancer survivorsThe
				Director of NIH shall conduct or support research to evaluate systems of
				follow-up care for childhood cancer survivors, with special emphasis given
				to—
							(1)transitions in
				care for childhood cancer survivors;
							(2)those
				professionals who should be part of care teams for childhood cancer
				survivors;
							(3)training of
				professionals to provide linguistically and culturally competent follow-up care
				to childhood cancer survivors; and
							(4)different models of
				follow-up care.
							417E–1. Improving
				the quality of follow-up care for survivors of childhood, adolescent, and young
				adult cancers and their families
						(a)In
				generalThe Secretary, in consultation with the Director of NIH,
				shall make grants to eligible entities to establish or improve training
				programs for health care professionals (including physicians, nurses, physician
				assistants, and mental health professionals)—
							(1)to improve the
				quality of immediate and long-term follow-up care for survivors of childhood,
				adolescent, and young adult cancers and their families; and
							(2)to ensure that
				such care is linguistically and culturally competent.
							(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer
				center;
							(4)a hospital with
				one or more residency programs that serve a significant number of pediatric
				cancer patients;
							(5)a graduate
				training program for health professionals described in subsection (a) who will
				treat survivors of childhood, adolescent, and young adult cancers; or
							(6)any other entity
				with significant experience and expertise in treating survivors of childhood,
				adolescent, and young adult cancers.
							(c)DurationEach
				grant under this section shall be for a period of 2 years.
						(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for each of fiscal years 2009 through 2013.
						417E–2.Study of
				pilot programs to explore model systems of care
						(a)In
				generalThe Director of NIH,
				in consultation with the Administrator of the Health Resources and Services
				Administration, shall make grants to eligible entities to establish pilot
				programs to develop, study, or evaluate model systems for monitoring and caring
				for cancer survivors.
						(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer center;
				or
							(4)any other entity
				with significant experience and expertise in treating survivors of childhood,
				adolescent, and young adult cancers.
							(c)Use of
				fundsThe Director of NIH may
				make a grant under this section to an eligible entity only if the entity
				agrees—
							(1)to use the grant
				to establish a pilot program to develop, study, or evaluate one or more model
				systems for monitoring and caring for cancer survivors; and
							(2)in developing,
				studying, and evaluating such systems, to give special emphasis to the
				following:
								(A)Design of protocols
				for follow-up care, monitoring, and other survivorship programs (including peer
				support and mentoring programs).
								(B)Dissemination of
				information to health care providers about how to provide linguistically and
				culturally competent follow-up care and monitoring to cancer survivors and
				their families.
								(C)Dissemination of
				other information, as appropriate, to health care providers and to cancer
				survivors and their families.
								(D)Development of
				support programs to improve the quality of life of cancer survivors.
								(E)Design of systems
				for the effective transfer of treatment information from cancer care providers
				to other health care providers (including family practice physicians and
				internists) and to cancer survivors and their families, where
				appropriate.
								(F)Development of
				various models for providing multidisciplinary care.
								(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $8,000,000 for each of fiscal years 2009 through
				2013.
						.
			5.Clinics for
			 comprehensive long-term follow-up services for childhood cancer
			 survivorsPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.), as amended by section
			 3, is amended by inserting after section 317T the following:
			
				317U.Clinics for
				comprehensive long-term follow-up services for childhood cancer
				survivors
					(a)In
				generalThe Secretary shall make grants to eligible entities to
				pay all or a portion of the costs incurred during the first 4 years of
				establishing and operating a clinic for comprehensive long-term follow-up
				services for childhood cancer survivors.
					(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
						(1)a school of
				medicine;
						(2)a children’s
				hospital;
						(3)a cancer center;
				or
						(4)any other entity
				with significant experience and expertise in treating surviving childhood,
				adolescent, and young adult cancers.
						(c)PriorityIn
				making grants under this section, the Secretary shall give priority to any
				eligible entity that demonstrates an expertise in improving access to care for
				minority and other medically underserved populations.
					(d)Use of
				fundsThe Secretary may make
				a grant under this section to an eligible entity only if the entity agrees to
				use the grant to pay costs incurred during the first 4 years of establishing
				and operating a clinic for comprehensive long-term follow-up services for
				childhood cancer survivors. Such costs may include the costs of—
						(1)purchasing or
				leasing facilities;
						(2)providing medical
				and psychosocial follow-up services, including coordination with the patient’s
				primary care provider and oncologist in order to ensure that the unique medical
				needs of survivors are addressed;
						(3)conducting
				research to improve care for cancer survivors;
						(4)providing
				linguistically and culturally competent information to survivors and their
				families; and
						(5)improving access
				by minority or other medically underserved populations to the best practices
				and care for childhood cancer survivors.
						(e)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $12,000,000 for each of fiscal years 2009 through
				2013.
					.
		6.Grants to improve
			 access to care for childhood cancer survivorsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.), as amended by section 5, is amended by
			 inserting after section 317U the following:
			
				317V.Grants to
				improve access to care for childhood cancer survivors
					(a)GrantsThe Secretary shall make grants to
				recognized childhood cancer professional and advocacy organizations to improve
				physical and psychosocial care for childhood cancer survivors, especially
				childhood cancer survivors in minority or other medically underserved
				populations.
					(b)Use of
				fundsThe Secretary may make
				a grant under this section to an organization only if the organization agrees
				to use the grant to improve physical and psychosocial care for childhood cancer
				survivors, especially childhood cancer survivors in minority or other medically
				underserved populations. Such care may include—
						(1)patient navigator
				programs;
						(2)peer support
				programs;
						(3)education and
				outreach for survivors and their families, including developing bilingual
				materials;
						(4)follow-up care for
				uninsured and underinsured survivors—
							(A)to identify,
				prevent, or control side effects associated with cancer and its treatment;
				and
							(B)to screen for
				cancer recurrence; and
							(5)assistance with
				transportation necessary to receive medical care for survivors and their
				families who lack adequate transportation resources.
						(c)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated $5,000,000 for each of fiscal years 2009 through
				2013.
					.
		
